      Case 3:20-cv-03734-K Document 1 Filed 12/29/20                  Page 1 of 25 PageID 1



                             IN THE UNITED STATES DISTRICT COURT
                             FOR THE NORTHERN DISTRICT OF TEXAS
                                       DALLAS DIVISION

                                                    §
LORA LEE LAIRD,                                     §
                                                    §           CIV. A. NO. _______________
         Plaintiff,                                 §
                                                    §           JURY DEMANDED
v.                                                  §
                                                    §
AT&T, INC.,                                         §
                                                    §
         Defendant.                                 §

                           ORIGINAL COMPLAINT AND JURY DEMAND

TO THE HONORABLE JUDGE OF SAID COURT:

         Lora Lee Laird complains of violations by Defendant AT&T, Inc. (hereinafter “AT&T” or

Defendant) of federal law prohibiting sex discrimination and age discrimination. As a result of

Laird’s desperate plea for help in the form of an EEOC charge she filed in November 2017, AT&T

relented from its efforts to terminate her, but AT&T left Laird’s discriminatory demotion in place

and bereft of an upward career path. Laird is still an employee of AT&T. Laird claims she was

demoted, that she was targeted for termination, that AT&T ended her career progress, that she was

subjected to a hostile work environment, and that AT&T has a pattern or practice of age and gender

discrimination against older female employees. Laird seeks redress under Title VII of the Civil

Rights Act of 1964, 42 U.S.C. § 2000e et seq., as amended, and the Age Discrimination in

Employment Act (“ADEA”), 29 U.S.C. §621, et seq. In support thereof Laird respectfully states

as follows:

                                PARTIES, JURISDICTION, AND VENUE

         1.        Laird is a female citizen of Plano, Collin County, Texas. She is 58 years of age.



Original Complaint and Jury Demand – Page 1
      Case 3:20-cv-03734-K Document 1 Filed 12/29/20                  Page 2 of 25 PageID 2



         2.        AT&T is corporation organized and existing under the laws of the state of

Delaware, employing Laird and others in Texas. The causes of action asserted below arose from

and are connected to purposeful acts by AT&T during Laird’s employment in Texas. AT&T may

be served with process through its registered agent, CT Corporation System 1999 Bryan Street,

Suite 900, Dallas, Texas 75201-3140.

         3.        This court has jurisdiction to hear the merits of Laird’s claims under 28 U.S.C. §§

1331 and 1343.

         4.        The corporate headquarters of AT&T is 208 S. Akard St., Dallas, Texas 75202 and

a substantial portion of the acts and omissions underlying Laird’s claims—including the unlawful

failure to promote —occurred in Dallas, Texas. Venue is proper in this district and division under

28 U.S.C. § 1391.

                                          FACTUAL BACKGROUND

         5.        AT&T is an American multinational conglomerate holding company. AT&T is the

world’s largest telecommunications company, the largest provider of mobile telephone services,

and the largest provider of fixed telephone services in the United States through AT&T

Communications. Since June 14, 2018, it is also the parent company of mass media conglomerate

WarnerMedia, making it the world’s largest media and entertainment company in terms of

revenue. As of 2018, AT&T was ranked number 9 on the Fortune 500 rankings of the largest

United States corporations by total revenue. In 2020, AT&T had 243,350 employees.

         6.        AT&T was at all times relevant to Laird’s claims and is now an “employer” within

the meaning of 42 U.S.C. § 2000-e(b).

                               LAIRD PERFORMS WELL
                    AND HER CAREER PROGRESSES UPWARDS AT AT&T




Original Complaint and Jury Demand – Page 2
      Case 3:20-cv-03734-K Document 1 Filed 12/29/20                Page 3 of 25 PageID 3



         7.        Laird obtained a Bachelor of Administration degree in marketing from West Texas

A&M University School of Business before she began her employment with AT&T. She started

at AT&T (Southwestern Bell at the time) when she was 26 years old, in March 1988. During her

32-year career with AT&T, Laird has been loyal, she has worked very hard, and her performance

has been very good.

         8.        Laird’s work journey with AT&T started in Amarillo, Texas. Then she was

promoted from a manager position, to several Director positions, promoted to a Regional Director

position, and then promoted to a Level 4 position as Assistant Vice President –Sales Operations

(VPSO) as of June 2013, then added marketing to her responsibilities as Assistant Vice President

– Marketing and Operations (VPMO) as of February 2015. After Amarillo, Texas, Laird’s moves

for AT&T were to Austin, Texas; Zurich, Switzerland (a job to which Laird moved while

pregnant); Houston, Texas; back to Austin, Texas; Oklahoma City, Oklahoma; and finally, Dallas,

Texas. Laird held 13 progressive roles.

         9.        Before AT&T demoted Laird in 2017 and attempted to terminate her, Laird’s last

“permanent” job with AT&T, was Assistant Vice President Marketing and Operations (AVPMO).

Laird’s job was to lead the operations and marketing team for one of four (and then three) regions

in the country, the Central Region, with sales, customer and employee experience, distribution,

staffing, operations, business continuity, customer life cycle, analytics, marketing and advertising

responsibilities. The organization reporting to Laird included 33 people.

         10.       Before AT&T demoted Laird in 2017 and attempted to get rid of her because of her

age and gender, Laird’s performance with AT&T was consistently very good. AT&T has an

annual review process with grades rating, from top to bottom: Far Exceeds (FE)(very rare);

Exceeds/Excels (E); Fully Meets (FM), MS (Meets Some); and None. Laird’s career ratings had



Original Complaint and Jury Demand – Page 3
      Case 3:20-cv-03734-K Document 1 Filed 12/29/20                 Page 4 of 25 PageID 4



been E’s and FM’s and primarily Exceeds/Excels and always Exceeds/Excels in the leadership

category. Until the 2017 demotion, for Laird’s overall ratings since 2011 (received in 2012) Laird

received:

-         E in 2011

-         E in 2012

-         FM in 2013 (when Laird was newly promoted to an L4 position);

-         E in 2014;

-         E in 2015;

-         FM in 2016 (a rating delivered to Laird in February 2017).

-         Laird never received formal discipline or disciplinary action.

-         Laird received awards: More than 5 times she received the Summit/Annual Sales Award
          (top 2%) as well as many other performance awards.

-         AT&T officially designated Laird as High Potential multiple years through 2015.

          11.      AT&T has a “moving” culture. It is considered normal at AT&T for employees to

move roles about every 2 years. Starting at about the time that AT&T rated Laird a “Fully Meets”

instead of “Exceeds” for 2016, a rating it provided to Laird in February 2017, AT&T management

revealed to Laird in a slow and cruel way that she had “been here too long,” and that (a) thus you

do not have a job now (AT&T gave Laird’s job to a substantially younger employee) and (b) “you

will be terminated on January 15, 2018,” clearly because of Laird’s disfavored status as an older

female.

                         FIRST HINT (IN HINDSIGHT) TO LAIRD THAT
                        AT&T INTENDED TO PUT HER OUT TO PASTURE

          12.      Rasesh Patel (“Patel”), who at the time was in his early to mid-40’s and was new

to Laird’s organization, became the new Regional President over the Central Region in November



Original Complaint and Jury Demand – Page 4
      Case 3:20-cv-03734-K Document 1 Filed 12/29/20                 Page 5 of 25 PageID 5



2016. Early in 2017, Mr. Patel met with Laird one on one and asked for her feedback. After Laird

provided Mr. Patel feedback regarding the region and his first few of months in the role, Laird

asked for his feedback. Patel asked Laird, “What do you want to do next?” He added, “You’ve

been here too long – that’s the feedback.” Patel asked Laird if she was mobile. Laird said yes,

however it would be great to stay in Texas, too. Laird added that her son would graduate from

high school in June, so she would want to wait until after graduation. Patel asked Laird if she had

the role or a part of the business that she wanted to pursue and added that he would work with her

for the next couple of years if she were to stay in the role. At the time of this meeting, Laird did

not realize that her career was in danger.

                          AT&T GIVES LAIRD NOTICE OF HER DEMISE

         13.       On or about March 20, 2017, Mr. Patel met with Laird again one-on-one, for about

an hour. This meeting was just prior to the successful (and highly stressful) national operations

review with Senior Executives. In this meeting, Mr. Patel told Laird he wanted to go ahead and

make a change. Patel told Laird that she had been in the Central Region and the Sales and

Distribution organization (the organization run by Brian Shay) too long and that change was

needed for her and the organization. Patel told Laird that Senior Leadership wanted to

make a change in leadership for the Central Region operations team for “new perspective”

and a “fresh set of eyes.” (This is code for age discrimination.) Laird asked why and if she

had a performance issue. Patel added, “This is not a performance issue. If it were a

performance issue, we would be having a very different discussion.” Patel did not tell Laird that

her performance was lacking.

         14.       Patel told Laird in this meeting that she should work with Kristie Sadlon (in HR)

for her next opportunity. Patel added, “You will thank me in a year. This is good for your



Original Complaint and Jury Demand – Page 5
      Case 3:20-cv-03734-K Document 1 Filed 12/29/20                 Page 6 of 25 PageID 6



development.” These statements were false. Patel added that he would wait to make the change

until after the operations review, by May 1, 2017. Patel told Laird, “You, me and Kristie are the

only ones who know. Just the three of us.” Laird did not think this could be true, since HR

(including Keith Jackson) and his boss (Brian Shay) had to know.

         15.       At this one-on-one meeting, Patel also told Laird that she needed to start looking

outside the Brian Shay and Central Region organization for an on-level position (L4). Patel told

Laird that if she could not find a position in 30 days (before May 1, 2017), she would be moved to

a special project in the interim, but that could not go on forever. Patel said the special project

would need to be meaningful, but keep Laird out of the way of the new VPMO (this was the vanity

title of the AVP Sales Ops – Vice President of Marketing and Operations – the job AT&T was

taking away from Laird) and not impact the region or the transition.

         16.       Laird asked Patel why AT&T was not providing a “swap” for her. Swaps, or

“rotations” were not unusual at the L3 (Director – one level below Laird) and L4 (Laird level)

levels. Patel had no explanation for the way AT&T was displacing Laird with no job to go into.

                         AT&T FORCES LAIRD TO THE EXIT DOOR,
                      LAIRD STRUGGLES TO AVOID TERMINATION, AND
                      AT&T PROVIDES LAIRD ONLY SHAM INTERVIEWS

         17.       Laird began looking for another position as hard as she could, trying to remain

positive, professional, and a contributor. From April 21, 2017 to October 11, 2017, Laird had

applied for 26 jobs – all of which she was qualified for. AT&T provided Laird a total of five

interviews, but no offers. AT&T provided Laird only sham (or “courtesy”) interviews. It became

plain to Laird that AT&T had decided that Laird was on her way to termination because she was

an older female, but that AT&T wanted Laird to “get the hint” and leave quietly. AT&T subjected

Laird to a painful, humiliating process.



Original Complaint and Jury Demand – Page 6
      Case 3:20-cv-03734-K Document 1 Filed 12/29/20                Page 7 of 25 PageID 7



         18. Part of the “run her off,” or “show her the handwriting on the wall,” or “show her the

exit door,” or “put her out to pasture” treatment was a series cruel slights and insults deliberately

orchestrated to hurt Laird’s feelings, damage her reputation, lower her self-esteem and self-

confidence, and prepare her for “the inevitable” – termination because of her age and gender. An

example of this was March 21-22, 2017, when Patel failed to introduce Laird as part of the team,

even as he introduced everyone else in a national leadership meeting in Nashville. It was as if

Laird was not there, as if Laird did not count, as if Laird was gone already.

         19.       Sham Job Interview Number 1 (April 21, 2017): On April 21, 2017, AT&T

provided Laird an interview for a Level 4 (Laird’s level) AVP Staffing position. AT&T gave this

job to a Hispanic male, who AT&T promoted from a Director position (Level 3). If AT&T had

selected Laird, this would have been a lateral move for Laird. This was an opportunity Laird

identified and worked to secure during the thirty days prior to the formal announcement of her role

change.

         20.       A few days prior to April 28, 2017, Patel informed Laird who the person was that

was being placed in Laird’s role and the communication plan for the announcements. On April

28, 2017, a call was hosted with the Central Region direct report leadership team of Mr. Patel to

inform them of the leadership changes of the new VPMO and Laird’s transition to working on key

initiatives. Directly after that session, Patel hosted a group meeting with Laird’s team to make the

announcements. Laird attended both meetings in person, and they were followed by a formal email

announcement later in the day that included Laird, Keri Hissim, and Matt Palmer’s new roles.

Matt Palmer was a Director on Laird’s team who was moving to a development role in the Partner

Exchange Organization.




Original Complaint and Jury Demand – Page 7
      Case 3:20-cv-03734-K Document 1 Filed 12/29/20                Page 8 of 25 PageID 8



         21.       On May 1, 2017, AT&T officially removed Laird from her position, replaced

her with Keri Hissim (female, early 40’s), and announced Ms. Hissim was the new person for

Laird’s role and Laird’s move to a “special projects” role. No one from AT&T ever told Laird

why Ms. Hissim was given Laird’s job or why Laird’s job was taken from her without a new role

for Laird to go to, other than that it was not Laird’s performance and that Laird had been there too

long – code for age discrimination. It was apparent to Laird that AT&T viewed her as a

“blocker,” an older female employee who was now in the way of a younger employee it wanted to

provide a development opportunity.

         22.       After the job removal, AT&T saw to it that Laird could not keep the “special

project” that Laird had been assigned to after it gave Laird’s Level 4 AVP position to Ms. Hissim.

When AT&T turned the special project into a permanent new L4 role, unlike how Laird’s prior

role was filled, this particular role was posted just two weeks after Laird’s role was filled without

posting a job requisition. Even though Laird was doing the job already – AT&T did not allow her

to keep it.

         23.       Sham Job Interview Number 2 (May 16, 2017): On May 16, 2017, AT&T

provided Laird another sham interview. Laird was one of four employees who interviewed for the

newly created job (that had been Laird’s special project job). AT&T awarded the job to a younger

male employee who had reported to Laird when that younger male employee was an L3 director.

This was a promotion for the younger male employee. AT&T viewed Laird as a blocker, in the

way of a promotion for a younger employee. More hurtful to Laird still, she knew that if AT&T

had wanted to promote the younger male employee it could have done so without awarding him

the job Laird was filling. There were other L4 positions open and available for which the younger

male employee was qualified. AT&T broke its standard procedure for Laird’s non-selection: The



Original Complaint and Jury Demand – Page 8
      Case 3:20-cv-03734-K Document 1 Filed 12/29/20                 Page 9 of 25 PageID 9



hiring manager did not call Laird personally to let Laird know that she was not selected. Instead,

Patel informed Laird of the decision and said, “it was bittersweet for me.” Later, however, Laird

was told that Brian Shay said “no” for Laird on an AVP position in the newly created In Home

Solutions (IHX) organization (i.e. – Laird’s special project).

         24.       During this time, AT&T subjected Laird to a hostile work environment by means

of a series of slights and insults. This included the uncomfortable and hurtful situation of not

allowing Laird to tell her team personally about her role change. Laird was at the same meeting

when Patel introduced Ms. Hissim in person to Laird’s team, one business day after the

announcement. This was clearly planned in advance. Rubbing it in, AT&T had Laird office

adjacent to Ms. Hissim. After Ms. Hissim replaced Laird, AT&T management invited Ms. Hissim

to attend and be on the stage with Laird during the Summit Awards top performer trip that Laird

had been asked to see through, due to its timing during the first week of May 2017.

         25.       Promises by AT&T of assistance in finding a new role did not lead to anything

positive and were limited to an occasional email to a hiring manager or introduction to leaders that

Laird did not know. The leadership team at AT&T had the ability to place Laird in a role and did

not done so, with no explanation other than “you have been here too long,” which was really just

telling Laird that she was too old. Breaking normal procedure, AT&T failed to provide a swap for

Laird. AT&T often makes position placements, job rotations or swaps to facilitate development

role transitions. AT&T withheld all these tools from Laird due to her age and gender. Within the

timeframe from May 1, 2017 to November 22, 2017, AT&T created multiple L3/L4 “rotations or

swaps,” including, but not necessarily limited to:

         •         In about June 2017, Gary Corley-Central Region finance and Hunter Johnson-
                   Headquarters finance rotated roles due to a facilitated job swap. Both were Level
                   3 Finance Directors (Lateral).



Original Complaint and Jury Demand – Page 9
    Case 3:20-cv-03734-K Document 1 Filed 12/29/20                  Page 10 of 25 PageID 10



         •         In about October 2017, Cara Fields-AVP Authorized Retail and Caleb
                   Deerinwater- AVP Customer Care rotated roles due to a facilitated job swap. Both
                   were Level 4 Assistant Vice Presidents.

         26.       Within the timeframe from May 1, 2017 to November 22, 2017, Laird was only

been able to apply for roles that were officially open and taking applications. Laird actively

networked internally, applied for positions, and worked on a few projects when given the chance.

         27.       As of October 11, 2017, Laird had applied for 26 jobs. Laird was qualified for all

26 jobs. AT&T failed to consider and/or accept Laird for all 26 of these jobs because of her age

and gender. For all these job applications, AT&T only provided Laird only five formal job

interviews and a few exploratory discussions (including the interview for “her” special projects

job), and they were sham or “courtesy” interviews. The sham or courtesy interviews were part of

the hostile work environment to which AT&T subjected Laird. For Laird, a sham or “courtesy”

interview was cruel, not courteous. As she underwent these interviews, Laird could feel her career

slipping away and she could tell that AT&T was only going through the motions, hoping Laird

would leave her employment with AT&T quietly.

         28.       Sham Job Interview Number 3 (June 23, 2017): On June 23, 2017, AT&T

provided Laird another sham interview. This was a Level 4 AVP – Digital and Social Care

position. AT&T awarded this job to a slightly younger female, a lateral selection for the person

selected. Since the candidate selected had been Chief of Staff for the leader of the organization,

providing Laird an interview opportunity for this job was a way for AT&T to make it look like

Laird had a chance for a job without risking Laird being selected and taken off the path for

termination.

         29.       Sham Job Interview Number 4 (June 30, 2017): On June 30, 2017, AT&T

provided Laird another sham interview. The interview was for a Level 3 director position, which



Original Complaint and Jury Demand – Page 10
    Case 3:20-cv-03734-K Document 1 Filed 12/29/20                Page 11 of 25 PageID 11



would have been a demotion for Laird – a customer care position in Dallas. More than three

months after Laird’s interview for this position, AT&T announced that it was not hiring for this

job. AT&T cancelled the position on October 9, 2017.

         30.       Sham Job Interview Number 5 (July 19 and 26, 2017): On July 19 and 26, 2017,

AT&T provided Laird another sham interview. Laird interviewed for another Level 3 Director

position – Director of Channel Partners. Laird’s interview was with Charlie Conway, who reported

to someone who had always been favorable toward Laird, Andy Shibley, but who reported to Brian

Shay (who wanted Laird gone because of her age – because she had been there too long). Mr.

Conway called Laird after the interview and told her that he had picked someone else. (During an

earlier one-on-one meeting with Patel, referring to Mr. Shibley, Patel told Laird, “Even Andy says

you’ve been around too long.”)

                         OTHER WAYS AT&T KEPT LAIRD OUT OF JOBS

         31.       Besides the sham or sabotaged job interviews, AT&T kept Laird out of other jobs

that demonstrate that AT&T decided that Laird should go because of her age and gender – because

she had been around too long. Laird was interested in and well qualified for a position in Austin,

Texas – a Level 3 job. When Laird inquired about it on July 17, 2017, the hiring manager literally

told Laird in an email that he was only doing courtesy interviews and the candidate was already

selected. The requisition had been open only 2 or 3 days, the job was still posted for 4 more days,

but Laird was told she would not get the job (or an interview) and was immediately notified via a

system generated email even though the position remained officially open in the Career Path

system for several days afterwards.

         32.       AT&T kept Laird out of a job as Director of Retail Execution in Tennessee. This

job was the Level 3 field version of the job Laird had been doing until displaced for a much younger



Original Complaint and Jury Demand – Page 11
    Case 3:20-cv-03734-K Document 1 Filed 12/29/20                 Page 12 of 25 PageID 12



female (Hissim) on May 1, 2017. The job, which reported within the Brian Shay organization,

was not for Laird – per a text from Kristi Turner a few days after Laird applied for the role and

was not offered an interview.

         33.       About August 1, 2017 Patel came to Laird’s office after announcing to his direct

report team that he was being promoted to a new role in preparation for a pending merger. Patel

was promoted to SEVP of Digital, Retail and Care with Brian Shay later being announced as a

direct report to Patel. Patel told Laird, “I am now in a position to be more helpful to you (referring

to his earlier promotion announcement). Surely, we can find you an opportunity, we are a large

organization. Give me a couple of weeks.”

                          AT&T NOTIFIES LAIRD OF IMMINENT SEPARATION

         34.       On October 10, 2017, AT&T (Fred Devereux and Kristie Sadlon) told Laird, “You

are in an affected work group and this is the 30-day pre-notification.” “On November 16, 2017,

the final decisions and severance packages will be communicated.” In addition, “the affected work

group is you and Keri Hissim.” Laird was aware that being offered a package at AT&T means an

employee is being terminated. So, Laird knew she was being told that she would be notified of her

termination on November 16, 2017, and that she would be fired if she had not secured some role

with AT&T by January 15, 2018.

                             LAIRD STRUGGLES TO SURVIVE AT AT&T

         35.       Toward the end of October 2017, Laird scheduled another meeting with Patel, who

had told her on August 1, 2017, “give me a couple of weeks.” Patel missed the appointment with

Laird. Laird rescheduled it for the following week, and she met with Patel on October 30, 2017.

At the start of their meeting Patel said to Laird, “I thought you had already been placed.” Laird

said, “no.” Laird told him that she was open to relocation and that she had applied even for director



Original Complaint and Jury Demand – Page 12
    Case 3:20-cv-03734-K Document 1 Filed 12/29/20                Page 13 of 25 PageID 13



jobs – a level below her L4 level. Laird asked for Patel’s help. Patel said he would email his direct

reports to see if there were any opportunities but there are no promises. Patel did not tell Laird

about any opportunity for saving her career.

         36.       During the week of October 16, 2017, Laird met with the new President of the

Central Region, Fred Devereux. Devereux said to Laird, “You’re in a predicament, aren’t you.”

Laird said, “Yes. I need to find an opportunity. I’m not in a good position. I need your help.”

After that, Mr. Devereux did not tell Laird about any opportunity for saving her career.

         37.       In her efforts to stay employed, Laird met again with Mr. Devereux on November

6, 2017 to see if he had any insights for jobs she might get. He told Laird, “It’s going to be hard.

You keep your head up and are positive. That says a lot about you. I want to help. It makes people

want to help you.”

                 AT&T SUBJECTS LAIRD TO ANOTHER SHAM INTERVIEW

         38.       Sham Job Interview Number 6 (November 14, 2017): On November 14, 2017,

AT&T provided Laird another sham interview. This is a Level 4 AVP – Sponsorships position in

El Segundo, California. Laird interviewed by telepresence with Mark Wright. Mr. Wright told

Laird that he was early in the process. This was another sham interview, designed to make it look

like AT&T has not pre-determined that Laird was to be terminated. Laird learned two days after

her interview, on November 16, 2017, that the job has been awarded to a 40-year-old female.

Laird’s interview was a sham, since it would be virtually impossible to make a candidate selection,

route that selection for officer approvals, make the offer, write the announcement, and obtain

approval by legal and HR between the time Laird was interviewed and the time AT&T announced

the selection of this 40-year-old candidate. Another indication that her interview on November

14, 2017 was window dressing was that AT&T failed to follow normal procedure – the hiring



Original Complaint and Jury Demand – Page 13
    Case 3:20-cv-03734-K Document 1 Filed 12/29/20                  Page 14 of 25 PageID 14



manager did not call Laird to tell her that she had not been selected for the job for which she had

interviewed. Instead, Laird read it in the official announcement on November 16, 2017 and did

not receive a system generated notification until November 21, 2017.

         39.       Generally, Laird’s job search showed her that AT&T had lots of jobs, but no jobs

for Laird; because of her age and gender Laird had been at AT&T too long. Once, when Laird

asked about an open L3 position, she was told: “I don’t know if the sales operations organization

will be an option; I am not sure how much Vickie (a peer of Brian Shay) listens to Brian (referring

to Brian Shay – who thought that Laird had been at AT&T too long) and other similar statements.

         40.       After October 10, 2017, Laird applied for additional roles --two Director positions

(L3) and an AVP (L4) position. One interview was granted for the L4 role (noted above as Job

Interview Number 6).

               LAIRD REACHES WHAT APPEARS GO BE HER TERMINATION DAY

         41.       Laird had been told prior to November 16, 2017, that this was the day that the

Central Region employees that are within an affected work group are to get final determination of

status. It is AT&T’s standard procedure to share the news with those negatively impacted first.

This is the normal process:

    •    Impacted (severance) employees are notified first privately (early morning);

    •    When that is done, then those employees in the affected work group that have a role (new
         or existing) are notified privately;

    •    Followed by smaller meetings to inform direct reports/teams of any changes in supervisor
         or organization structure;

    •    Following day, formal organization announcements are distributed.




Original Complaint and Jury Demand – Page 14
    Case 3:20-cv-03734-K Document 1 Filed 12/29/20                    Page 15 of 25 PageID 15



         The normal process worked for everyone but Laird and Keri Hissim (the two AVPs in the

artificially manipulated “affected work group”) on November 16th. AT&T handled Laird’s

situation outside the normal process as follows on November 16, 2017:

         a.        A telephone call was scheduled (with no meeting planner verbally from Kristie
                   Sadlon) with Fred Devereux, Regional President Central Region from 1-1:30pm
                   Central Time. Mr. Devereux was an officer of AT&T and thus is in attendance of
                   the annual AT&T Officers conference in Arizona.

         b.        Laird was ready at 1:00 pm. Laird waited until 1:27 pm, when she sent a text to
                   Devereux asking if he had an approximate time he may be calling. Laird continued
                   to wait until 2:26 pm.

         c.        Devereux sent a text back at 2:26 pm CST saying “had hoped to call by now but
                   haven’t been able to get privacy. Can I call you when I land at 4:30ish?

         d.        Laird responded: “Ok. That will work. Thank you- was worried I had missed you
                   or something. Pls just text if it needs to be later so you can be in a good place to
                   have the call.”

         e.        Kristie Sadlon (of HR) eventually sent Laird a text asking if Laird had talked with
                   Devereux. Laird called Sadlon to explain what had happened. Sadlon shared that
                   Keri Hissim had called her to ask when Mr. Devereux was going to call her. Kristie
                   Hissim indicated she and Laird would both be receiving an email packet after the
                   conversation.

         f.        Fred Devereux called Laird at 5:17 pm, after Laird had waited from 4:30 pm central
                   time for his call. All other affected work group employees had been notified of their
                   status. Devereux was apologetic, but the treatment hurt Laird.

         42.       During the phone call that started at 5:17 pm, Devereux apologized for not being

present in person. He said it was not a good day, that it was a tough day, and this was not a call he

wanted to make. He stated that in the force reduction there is not a role for Laird. He said that this

day was the start of the 60-day clock. He said that he would work with Laird on trying to land

another opportunity and hopefully be able to do so within the 60 days. He also told Laird that he

spent some time with Fiona Carter on Laird’s behalf advocating for the AVP Sponsorships role.




Original Complaint and Jury Demand – Page 15
    Case 3:20-cv-03734-K Document 1 Filed 12/29/20                  Page 16 of 25 PageID 16



         43.       Laird said, “Thank you for doing that on my behalf, Fred. However, I am not

certain why I was interviewed as the role was formally announced just 48 hours after my interview

earlier today.”

         44.       Devereux expressed regret and disappointment.

         45.       Laird was very sad, even though she knew this was going to be the outcome, so she

paused to compose herself. Laird then asked Devereux, “It was not made clear to me; can you

help me understand, do you know why I was removed from my position of VPMO since it

was stated to not be due to performance?”

       46.      Devereux said, “I don’t know why you were removed from the role. I was in the

West Region at the time and was not close to it. I just thought it was for development, I don’t

really know.” He told Laird that he would continue to work with her and advocate for her as she

was willing to do whatever is best for the business and had handled herself so well. Devereux said

Laird had many advocates. He also said he was hopeful something might come available and that

Laird could be considered for a Director role in his organization for one of the VPGMs. Devereux

said, “We will work with them, but there is nothing today.” Devereux was complimentary of Laird

and said, “If you are in the office, let’s talk in person instead of over the phone.”

     47.       Laird said she had planned to work remote the next day and Devereux said, “don’t

change you plans for me, either is fine.”

     48.           Laird closed the call saying that she cared about the organization and the people.

Laird lobbied to hang onto her employment with AT&T. She stated that she had a lot to contribute

and had been a key contributor, making a material difference to the business. Laird told Devereux

that she wanted to continue to be part of the organization, to make an impact and to develop. The

call ended after a few minutes.



Original Complaint and Jury Demand – Page 16
    Case 3:20-cv-03734-K Document 1 Filed 12/29/20                  Page 17 of 25 PageID 17



                               AT&T HAS A PATTERN OR PRACTICE OF AGE
                                    AND GENDER DISCRIMINATION

         49.       AT&T manipulated the rank and rate process to create a group of 2 employees to

compare, rather than the group of 7 as it did for directors in Laird’s region. AT&T only ranked

and rated Hissim and Laird (two Level 4 employees) rather than all seven Level 4 employees in

the Central Region – 5 AVP’s of sales, plus Hissim and Laird. With the possible exception of one

white male (John Christie) who might be about Laird’s age, Laird was the oldest of the 7 AVP’s

as AT&T programmed Laird for termination.

         50.       Evidence supports an inference of age discrimination. Laird being told that she had

been here too long is the equivalent of being told that the reason for her demise is that she is not a

spring chicken. This is evidence of age discrimination. Woolsey v. Klingspor Abrasives, Inc.,

_F.Supp.2d_ , 2010 WL 4883652, *4 (N.D. Tex. 2010).

         51.       The reasons given for Laird’s upcoming termination and her demotion from VPMO

(AVP – L4) were false and pretextual. AT&T refused to give Laird a reason for her demotion.

Although Laird asked, AT&T failed to give her any reason for the takeaway of her VPMO (AVP-

4) position without a role to go to, and AT&T admitted it was not due to performance. This is

evidence of pretext. Mock v. Bell Helicopter Textron, Inc., 196 Fed.Appx. 773, 774 (11th Cir.

2006). Further, Laird’s job was not eliminated. Instead, AT&T took the job from Laird in May

2017 and gave it to a substantially younger employee, a female named Keri Hissim. The “rank and

rate” process AT&T claims it used as it was about to usher Laird out the door in November 2017

was a cover-up to make this take-from-Laird and give to Hissim scenario look “normal.” Next,

AT&T made only a sham investigation, claiming in early January 2018 that it had made an

“internal investigation” that “revealed” that Laird’s discrimination allegations “are without merit.”

A sham investigation is evidence or pretext. Trujillo v. PacifiCorp., 524 F.3d 1149, 1159 (10th


Original Complaint and Jury Demand – Page 17
    Case 3:20-cv-03734-K Document 1 Filed 12/29/20                Page 18 of 25 PageID 18



Cir. 2008); Tisdale v. Federal Express Corp., 415 F.3d 516, 529-30 (6th Cir. 2005)(defendant’s

failure to speak to important witnesses and collect relevant evidence in investigation was evidence

of pretext); Mastro v. Potomac Elec. Power Co., 447 F.3d 843, 855-56 (D.C. Cir. 2006). Further,

when AT&T submitted a position statement to the EEOC dated March 14, 2018, AT&T lied and

stated that Laird had been told “that her results for the Central Region were lacking.” This is false

– and thus evidence of mendacity and pretext. Reeves v. Sanderson Plumbing Products, Inc., 530

U.S. 133, 147 (2000). Laird’s results were not lacking, and AT&T did not tell her that her results

were lacking. And AT&T did not tell Laird this was the reason for the takeaway. Laird was told

the contrary, that it was not due to performance. Such a misrepresentation by AT&T to the EEOC

is evidence of pretext. Miller v. Raytheon Co., 716 F.3d 138 (5th Cir. 2013). When AT&T took

away Laird’s job, leaving her without one, AT&T put Laird in harm’s way – set her up to fail – so

that she could be terminated as “surplus.” And AT&T told her she was in harm’s way. This

treatment was part of the hostile work environment that AT&T subjected Laird to, a hostile work

environment designed to bully her into giving up, taking a “package” and leaving.

         52.       After AT&T took away Laird’s VPMO (AVP L-4) position and gave it to much

younger Hissim, as a developmental opportunity for Hissim and because AT&T viewed Laird as

an old female, one who had already “developed,” and one who had been here too long, AT&T

made a concerted effort to keep Laird from saving her career by finding another position, either at

a Level 4 or Level 3 position.

         53.       AT&T’s swift act of “finding” her a Level 3 demotion opportunity only after she

filed her EEOC charge and notified AT&T’S top officers that she had done so, shows that AT&T

was on the path to firing Laird, as she alleged, but that AT&T changed its course in hopes of

covering up its wrongful conduct and/or limiting its liability for its wrongful conduct. AT&T left



Original Complaint and Jury Demand – Page 18
    Case 3:20-cv-03734-K Document 1 Filed 12/29/20                 Page 19 of 25 PageID 19



the discriminatory demotion in place, and did nothing to address the emotional distress it inflicted

upon Laird. AT&T’s age and gender discrimination against Laird is willful and malicious and part

of the company’s ongoing plan to terminate Laird because she was an older female – because as

they literally say, Laird has been here too long. AT&T’s behavior fits the illegal pattern shown by

Raytheon against one of its 29-year employees, Richard Miller. See Miller v. Raytheon Co., _

F.Supp.2d __, 2010 WL 2381199 (N.D. Tex. 2010); Miller v. Raytheon Co., 716 F.3d 138, 144

(5th Cir. 2013).

         54.       AT&T has engaged in a pattern and practice of eliminating or forcing out older

women in higher positions with the company, or demoting them to end their career progress, and

its demotion and near-termination of Laird and replacement with younger employees in both her

“permanent” job and her special project job, and its failure and refusal to place Laird in many open

positions for which she was qualified on her level or even at a demoted level (until called on it via

her EEOC charge) is part of that pattern and practice of age and gender discrimination.

        LAIRD FILES AN EEOC CHARGE, “SURVIVES,” BUT SUFFERS INJURY

         55.       On November 22, 2017, Laird filed a charge of age and sex discrimination against

AT&T with the United States Equal Employment Opportunity Commission. In addition to the

one-page EEOC charge itself, Laird filed Attachment A, a 13-page, single-spaced description of

her claims, including this allegation that AT&T is engaging in a pattern or practice of age and

gender discrimination:

                 AT&T has engaged in a pattern and practice of eliminating or forcing out
         older women in higher positions with the company, and its termination of me and
         replacement with younger employees in both my “permanent” job and my special
         project job, and its failure and refusal to place me in many open positions for which
         I was qualified on my level or even at a demoted level is part of that pattern and
         practice of age and gender discrimination.




Original Complaint and Jury Demand – Page 19
    Case 3:20-cv-03734-K Document 1 Filed 12/29/20                 Page 20 of 25 PageID 20



The EEOC issued a notice of right to sue letter on September 30, 2020. Laird is filing this suit

within 90 days of the notice. Laird exhausted the necessary administrative prerequisites under Title

VII.

         56.       On November 22, 2017, Laird, through her attorney, provided her EEOC charge

along with her detailed allegations in Attachment A to the charge by letter to the top officers of

AT&T: Randall L. Stephenson, Chairman, Chief Executive Officer and President of AT&T, Inc.

and Mr. John Donovan, CEO of AT&T Communications. Ms. Laird’s November 22, 2017 letter

requested information and documents relating to her charge of age and sex discrimination within

thirty days.

         57.       AT&T’s top officers did not respond. AT&T failed to provide any information and

documents Ms. Laird requested in her November 22, 2017 letter to Stephenson and Donovan.

         58.       AT&T’s only reply to Laird’s letter to AT&T’s top officers, Laird’s EEOC charge,

and her detailed attachment setting out her allegations of discrimination was a letter from Ms.

Juanita Harris, AVP – Senior Legal Counsel dated January 12, 2018. The letter:

•        Acknowledged receipt of Laird’s November 22, 2017 letter.

•        Asserted that AT&T “takes these types of allegations very seriously, and does not tolerate

any forms of discrimination or retaliation by or against any of its employees.”

•        Claimed AT&T conducted an internal investigation and asserted that “investigation has

revealed that that (sic) the allegations contained in your letter are without merit.”

•        Added, “It is my understanding that your client has accepted another position with the

Company.”

         59.       Despite AT&T’s claim that having received Laird’s EEOC charge, her detailed

description of her claims, and her pattern or practice assertion on November 22, 2017, by January



Original Complaint and Jury Demand – Page 20
    Case 3:20-cv-03734-K Document 1 Filed 12/29/20                  Page 21 of 25 PageID 21



12, 2018, despite Thanksgiving, Christmas, New Year’s Eve and New Year’s Day, its January 12,

2018 letter glibly claimed AT&T had conducted an internal investigation. AT&T failed to

interview Laird with respect to her claims. On information and belief, AT&T conducted, at most,

a sham investigation of Laird’s complaints of age and sex discrimination and no investigation of

her claim that AT&T has engaged in a pattern or practice of unlawful discrimination.

         60.       In August 2017, Patel told Laird, “I am now in a position to be more helpful to you

(referring to his earlier promotion announcement). Surely, we can find you an opportunity, we are

a large organization. Give me a couple of weeks.” In the telephone meeting with Devereux on

November 16, 2017, Devereux did not suggest prompt action to place Laird in a position, nothing

akin to Patel’s “couple of weeks” statement. At 8:30 pm on December 2, 2017, Laird received a

text message from one of her former direct reports who had learned that AT&T was terminating

her:

         I heard some terrible news that I’m still trying to wrap my head around. How does
         somebody that does everything the company says ad goes wherever the company
         wants them to go and do a damn good job at it get let go? I really don’t understand
         it.

The news was crushing. Then, as if by magic, following Laird’s filing her EEOC charge

and notifying AT&T’s highest officers of her charge on November 22, 2017, in December

2017, AT&T offered Laird a job, albeit a demotion, to Director (L3) from her VPMO (AVP

L-4) position. To avoid termination, Laird accepted this position and started her new job

in January 2018. The director-level job was Strategic Alliance Director, supporting Global

Business in the systems integrator organization and key clients.

         61.       In February 2019, AT&T awarded Laird an Individual Performance Incentive

award (IPA) based on her 2018 performance. About 30% of AT&T employees receive this special

award based on performance and achievement.


Original Complaint and Jury Demand – Page 21
    Case 3:20-cv-03734-K Document 1 Filed 12/29/20                  Page 22 of 25 PageID 22



         62.       In late 2019, AT&T asked Laird if she is retiring. She said no.

         63.       On December 2, 2019, AT&T sent Laird a letter advising that “the position you

currently hold will be eliminated.” The letter also stated: “you will be placed on surplus status,

effective the day following the date that appears at the top of this letter, and you may receive

severance benefits if you meet the eligibility criteria.” AT&T followed the May 2017 takeaway

and the December 2017 demotion with another demotion “due to reorganization” in January 2020

that Laird had to accept or be fired. This time AT&T demoted Laird from an L3 position to an L2

position. Laird is now a Mobility Operations Chief of Staff, L2, back in the organization she was

in with AT&T during 2017 and prior. The two demotions that followed AT&T’s takeaway of

Laird’s L4 position meant that Laird’s base salary decreased from what she had as VPMO (AVP

– L4) in May 2017 by about 28 percent, and AT&T eliminated substantial bonus income and fringe

benefits that Laird enjoyed before her demotions.

         64.       Since her demotion and her EEOC charge, Laird has applied for many positions,

including L4 positions, seeking to claw back her pre-May 2017 demotion level. AT&T has

determined that upward moves are unavailable to Laird due to her age and gender – the factors

that caused her demotion, her near-termination, and the hostile work environment AT&T subjected

her to. AT&T has dead ended Laird, is waiting for Laird to leave, and has made it plain that the

sooner she leaves, the better. That is the AT&T message to Laird. Laird has continued to work at

AT&T, doing the best she can, hoping for justice through her EEOC charge and this lawsuit that

seeks to address her demotion from the VPMO (AVP – L4) position she had earned and occupied

in 2017 and the upward career movement she would have experienced at AT&T but for age and

sex discrimination.

                                               CAUSES OF ACTION



Original Complaint and Jury Demand – Page 22
     Case 3:20-cv-03734-K Document 1 Filed 12/29/20                  Page 23 of 25 PageID 23



A.       COUNT ONE: AGE DISCRIMINATION

         65.       Laird incorporates by reference paragraphs 1 through 64.

         66.       AT&T’s actions, including but not limited to the takeaway of her L4 job, subjecting

her to a hostile work environment, the demotions, and destruction of her career progress were

undertaken because of Plaintiff’s age and gender and are part of a pattern or practice of age and

gender discrimination by AT&T. These actions constitute a willful, continuing violation of the

ADEA.

         67.       Due to Defendant’s actions Plaintiff has suffered, and continues to suffer, damages

including but not limited to lost wage and bonus compensation, both past and future, and the value

of fringe benefits, both past and future.

         68.       Defendant’s actions referenced in paragraphs 1 through 62 were willful, thereby

entitling Plaintiff to liquidated damages under 29 U.S.C. § 626 (b).

         69.       Defendant’s actions referenced above in paragraphs 1 through 62 have caused

Plaintiff to retain the services of the undersigned counsel in order to pursue her federal rights in

this action. Plaintiff seeks her reasonable attorneys’ fees, expert fees, and costs in this matter.

Plaintiff is entitled to attorneys’ fees and costs of suit under 29 U.S.C. § 626 (b).

B.       COUNT TWO: SEX DISCRIMINATION

         70.       Laird incorporates by reference paragraphs 1 through 69.

         71.       Defendant’s actions as described above constitute unlawful discrimination on the

basis of sex in violation of Title VII, 42 U.S.C. Section 2000e et seq.

         72.       As a result of Defendant’s discriminatory policies, practices and actions, Laird has

incurred lost wages and benefits and has suffered mental anguish for which Plaintiff hereby sues.




Original Complaint and Jury Demand – Page 23
    Case 3:20-cv-03734-K Document 1 Filed 12/29/20                     Page 24 of 25 PageID 24



         73.       Defendant’s conduct as described above constitutes a malicious violation of Title

VII thus entitling Laird to punitive damages.

         74.       Laird is also entitled to reasonable attorneys' fees, expert witness fees, and costs.

                                                 JURY DEMAND

         75.       Laird requests a jury trial on all issues, claims, actions, and defenses in this case.

                                               PRAYER FOR RELIEF

         WHEREFORE, Laird prays that AT&T be summoned to appear and answer, and that on

final trial, judgment be granted against AT&T giving Laird:

         a.        A declaration that AT&T actions violated the ADEA and Title VII, plus
                   individually tailored injunctive relief to address and rectify AT&T’s pattern or
                   practice of age and gender discrimination against its employees;

         b.        Back pay, including but not limited to, lost wages and other employment benefits;

         c.        Equitable relief necessary to place Laird in the position that she would have held
                   but for AT&T’s discrimination; and, if such relief be not feasible, front pay;

         d.        Injunctive relief necessary to permanently and forever enjoin AT&T from
                   discriminating and retaliating against Laird and others who complain of age or sex
                   discrimination;

         e.        Compensatory damages;

         f.        Liquidated damages under the ADEA and punitive damages under Title VII;

         g.        Prejudgment and post-judgment interest;

         h.        Attorney’s fees, expert fees, and costs of suit; and

         i.        Such other and further legal and equitable relief to which Laird may justly be
                   entitled.




Original Complaint and Jury Demand – Page 24
    Case 3:20-cv-03734-K Document 1 Filed 12/29/20        Page 25 of 25 PageID 25



DATED: December 29, 2020                       Respectfully submitted,

                                               GILLESPIE SANFORD LLP
                                               4803 Gaston Avenue
                                               Dallas, Texas 75246
                                               Tel.: (214) 800-5111
                                               Fax: (214) 838-0001


                                               By: /s/ Hal K. Gillespie
                                                     Hal K. Gillespie
                                                     Attorney-in-Charge
                                                     Texas Bar No. 07925500
                                                     hkg@gillespiesanford.com

                                               ATTORNEYS FOR LORA LEE LAIRD




Original Complaint and Jury Demand – Page 25
